                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                    PORTLAND DIVISION



 SANDRA QUESNOY,

                    Plaintiff,
                                                                Case No. 3:10-CV-01538-YY
        v.
                                                                OPINION AND ORDER
 STATE OF OREGON, DEPARTMENT
 OFCORRECTIONS; CAPT. HELPER, in his
 individual capacity; MARY RAINES, in her
 individual capacity; and ELIZABETH
 SUZANNE SAZIE, M.D., in her individual
 capacity,

                    Defendant.


YOU, Magistrate Judge:

       Before the court is plaintiff Sandra Quesnoy’s Motion for Supplemental Award of

Attorney’s Fees and Award of Additional Interest. For the reasons set forth below, plaintiff’s

motion is granted in the amount of $112,422.36.

                                        BACKGROUND

       Plaintiff suffered a violation of her civil rights while incarcerated for a property crime at

Coffee Creek Correctional Institution in 2009. She attained partial victory at trial in February

2012 on claims under 42 USC § 1983, the Americans with Disabilities Act, and Oregon

disability laws, and the jury awarded her $50,000. Judgment, ECF #120. The court then


1 – OPINION AND ORDER
awarded plaintiff’s attorney, Katelyn S. Oldham (Oldham), $121,970.20 in attorney’s fees and

costs, compensating Oldham at an hourly rate of $275 per hour. Opinion and Order 16, 21, ECF

#136; Supplemental Judgment, ECF #137.

       Because plaintiff owed the State of Oregon substantial restitution on her criminal

conviction, the Oregon Department of Revenue (ODR) filed a writ of garnishment for the

Judgment. ODR also issued a writ of garnishment for the Supplemental Judgment, against

Oldham’s objection. Oldham filed a notice of attorney-fee lien with this court and challenged

both writs through a state administrative proceeding.

       An administrative law judge (ALJ) rejected plaintiff’s challenges and entered a Final

Order in ODR’s favor. Plaintiff appealed the Final Order to the Oregon Court of Appeals. The

American Civil Liberties Union (ACLU) and the Oregon Trial Lawyers Association (OTLA)

filed amicus briefs in her support. Several months later, the ALJ sua sponte withdrew the Final

Order. The ALJ thereafter issued a Final Order on Reconsideration, finding that the prior order

was partly in error and that ODR’s attempt to garnish the Supplemental Judgment violated the

Supremacy Clause of the United States Constitution.

       Plaintiff continued to challenge the garnishment against the Judgment in the Oregon

Court of Appeals. On June 28, 2017, the Oregon Court of Appeals issued an opinion in Quesnoy

v. Department of Revenue, 286 Or. App. 359 (2017), affirming that garnishment.

       In September 2017, plaintiff filed a fee petition and bill of costs with the Oregon Court of

Appeals seeking attorney’s fees and costs related to the garnishment of the Supplemental

Judgment. She also filed a “Motion to Reopen Case to File Supplemental Fee Petition and Cost

Bill and to Address Interest Rate Owed” in this case. ECF #140. The state filed an opposition to




2 – OPINION AND ORDER
the fee petition, asserting that no statutory or other legal basis allowed for such an award. On

February 22, 2018, the Oregon Court of Appeals denied plaintiff=s request for attorney’s fees.

       This court granted plaintiff’s motion and re-opened this case in May 2018, finding that an

award for attorney’s fees expended in collecting a judgment for fees awarded under § 1983 was

proper. Order 5-6, ECF #150; see also Spain v. Mountanos, 690 F.2d 742, 746 (9th Cir. 1982)

(“We agree with the Fifth Circuit that a state cannot frustrate the intent of section 1988 by setting

up state law barriers to block enforcement of an attorney’s fees award.”). As this court

previously held, time spent by counsel in establishing the right to attorneys’ fees is compensable.

See Order 5-7, ECF #150. Plaintiff subsequently filed a supplemental fee petition relating to

recovery of the Supplemental Judgment and seeking additional interest for the time that ODR

withheld the Supplemental Judgment. ECF #153.

                                          DISCUSSION

I.     Postjudgment Interest on the Supplemental Judgment

       Defendants remitted $121,970.20, the entirety of the Supplemental Judgment, and

$2,895.48 in interest,1 on April 3, 2014, 728 days after the court awarded the Supplemental

Judgment. Plaintiff claims she is owed additional interest for the nearly two-year delay.

Defendants agree, but dispute which interest rate applies. Plaintiff argues that the Oregon state

law interest rate of 9% applies and that she is owed an additional $18,995.48. See ORS

82.010(2). Alternatively, she argues that if the federal interest rate of 1.8% applies, then she is

still owed an additional $1,483.42.




1
  Defendants do not try to explain how they came up with this amount, but as discussed below,
applying the federal interest rate under 28 USC § 1961 results in a larger amount than was
remitted.


3 – OPINION AND ORDER
        Plaintiff contends that the state interest rate applies because (1) ODR initiated

garnishment under state laws and procedures and no federal court was involved in those

proceedings, and (2) the nature of the garnishment is congruent with cases analyzing interest

under ORS 80.010(1)(a), (b). These arguments are inapposite.

        Under federal law, “[i]nterest shall be allowed on any money judgment in a civil case

recovered in a district court. . . . Such interest shall be calculated from the date of the entry of the

judgment, at a rate equal to the weekly average 1-year constant maturity Treasury yield . . . for

the calendar week preceding.” 28 USC § 1961(a) (emphasis added). “Interest shall be computed

daily to the date of payment . . . and shall be compounded annually.” 28 USC § 1961(b)

(emphasis added).

        Here, the Supplemental Judgment is clearly a “money judgment in a civil case recovered

from a district court.” Thus, the federal interest rate applies. The court entered judgment on

April 6, 2012. Opinion and Order, ECF #136; Oldham Decl. ¶ 15, ECF #155. The applicable

rate at the time was 1.8% per annum. See Board of Governors of the Federal Reserve System,

Selected Interest Rates (Weekly) – H.15, at 1 (April 2, 2012), https://www.federalreserve.gov/

releases/h15/20120402/h15.pdf. Plaintiff is therefore entitled to recovery of interest at a rate of

1.8%, computed daily to the date of payment, and compounded annually.

        Plaintiff’s reliance on In re Nucorp Energy, Inc., 902 F.2d 729, 734 (9th Cir. 1990), and

its progeny is misplaced, as those cases concern the selection of interest rates relating to

prejudgment interest, not postjudgment interest. E.g., id. (“The correct rate of prejudgment

interest in federal court depends on the nature of the claims.”); In re Zenovic v. Malcolm Crump,

No. AP 13-90218-LT, 2017 WL 431400, at *7 (B.A.P. 9th Cir. Jan. 31, 2017), aff’d, 727 F.

App’x 369 (9th Cir. 2018) (discussing prejudgment interest); S.E.C. v. Platforms Wireless Int’l




4 – OPINION AND ORDER
Corp., 617 F.3d 1072, 1099 (9th Cir. 2010) (same). The mandatory nature of § 1961(a) requires

this court to apply the 1.8% interest rate to postjudgment interest. See Kaiser Aluminum &

Chem. Corp. v. Bonjorno, 494 U.S. 827, 840 (1990) (“Where Congress has not seen fit to

provide for a higher rate of interest with respect to antitrust suits and has set a definite interest

rate that governs this litigation, the courts may not legislate to the contrary.”).

         Plaintiff contends that applying the federal interest rate is like giving Oregon an interest-

free loan or common-law conversion. This argument, however, has already been foreclosed by

the Ninth Circuit in Van Asdale v. Int’l Game Tech., 763 F.3d 1089, 1093 (9th Cir. 2014). There,

the Ninth Circuit “held that the § 1961 rate does reflect market rates and thereby ‘fully

compensates’ aggrieved parties. Thus, the postjudgment interest rate established in § 1961 is

sufficient to make the [plaintiff] ‘whole.’” Id. (quotation and alteration omitted) (emphasis in

original).

         Plaintiff argues she is owed $1,483.422 in additional interest. ECF #154, at 13.

However, she short-changes herself because this amount does not account for compounding

interest annually, as required by 28 USC § 1961(b). The formula for computing compound

interest is P(1+r)t. Here, P = $121,970.20, r = 0.018, and t=728/365, and compound interest

equals $4,418.09. Defendants have paid $2,895.48 in interest already. Thus, they owe the

remainder of $1,522.61 in postjudgment interest.3

///




2
  It appears plaintiff computed simple interest using the formula P(rt), where P = $121,970.20, r
= 0.018, t = 728/365. Simple interest equals $4,378.90. When the $2,895.48 in interest that
defendants have paid is subtracted from $4,378.90, it equals what plaintiff claims she is owed,
$1,483.42.
3
    $4,418.09 – $2,895.48 = $1,522.61


5 – OPINION AND ORDER
II.    Attorney’s Fees for Work Related to Collections

       A.      Applicable Law

       The court calculates attorney’s fees using the lodestar method, i.e., multiplying the

number of hours worked by a reasonable hourly rate. See Perdue v. Kenny A., 559 U.S. 542, 551

(2010) (holding “the lodestar approach” is “the guiding light” when determining reasonable

fees). In determining the “reasonable hourly rate to use for attorneys and paralegals[,]” the court

looks to the “prevailing market rates in the relevant community.” Gonzalez v. City of Maywood,

729 F.3d 1196, 1205 (9th Cir. 2013) (citations and internal quotation marks omitted). The court

excludes hours “that are excessive, redundant, or otherwise unnecessary.” McCown v. City of

Fontana, 565 F.3d 1097, 1102 (9th Cir. 2009) (quoting Hensley v. Eckerhart, 461 U.S. 424, 434

(1983)).

       “[T]here is a strong presumption that the lodestar is sufficient.” Perdue, 559 U.S. at 556.

“[A] multiplier may be used to adjust the lodestar amount upward or downward only in rare and

exceptional cases, supported by both specific evidence on the record and detailed findings by the

lower courts that the lodestar amount is unreasonably low or unreasonably high.” Van Gerwen v.

Guarantee Mut. Life Co., 214 F.3d 1041, 1045 (9th Cir. 2000) (quotations and citations omitted).

“Adjustments [to the lodestar amount] must be carefully tailored . . . and [made] only to the

extent a factor has not been subsumed within the lodestar calculation.” Rouse v. Law Offices of

Rory Clark, 603 F.3d 699, 704 (9th Cir. 2009) (citing Camacho v. Bridgeport Fin., Inc., 523 F.3d

973, 982 (9th Cir. 2008)). The party seeking fees bears “the burden of documenting the

appropriate hours expended in the litigation, and [is] required to submit evidence in support of

those hours worked.” United Steelworkers of Am. v. Ret. Income Plan For Hourly-rated Emps.

Of Asarco, Inc., 512 F.3d 555, 565 (9th Cir. 2008) (quotations omitted).




6 – OPINION AND ORDER
       B.      Application

               1.     Reasonable Hourly Rate

       To determine the reasonable hourly rate, this court must look to the “prevailing market

rates in the relevant community.” Blum v. Stenson, 465 U.S. 886, 895 n.11 (1984). The relevant

community “is one in which the district court sits.” Davis v. Mason County, 927 F.2d 1473,

1488 (9th Cir), cert den., 502 U.S. 899 (1991). This court uses the most recent Oregon State Bar

Economic Survey as a benchmark for comparing an attorney’s billing rate with the fee

customarily charged in the locality. Precision Seed Cleaners v. Country Mut. Ins. Co., 976

F.Supp.2d 1228, 1244 (D. Or. 2013).

       Oldham seeks an hourly rate of $325 per hour. She was admitted to the Oregon State Bar

in 2002. Oldham Decl. ¶ 7. According to the Oregon State Bar’s 2017 Economic Survey, the

median hourly rate for Portland-area attorneys with 16–20 years of experience is $325 per hour.

2017 Oregon State Bar Economic Survey, Table 36, ECF #155-1. The mean hourly rate of $334

per hour is only $9 dollars more than the median rate. Id. Attorneys in the 25th percentile earn

$250 per hour and attorneys in the 75th percentile earn $400 per hour. Id.

       Oldham’s requested hourly rate falls squarely within the range for attorneys with similar

years of experience. Moreover, two experienced attorneys who litigate civil-rights cases in

Portland have submitted declarations attesting that the requested rate is reasonable. See

Steinman Decl. ¶¶ 7-9; Walsh Decl. ¶¶ 9-11. Further still, Oldham has tried numerous cases, has

litigated cases against state agencies, and regularly works on and argues appeals. See Oldham

Decl. ¶¶ 3-10, 12-14. Oldham makes presentations and speaks at lawyer and non-lawyer

conferences and meetings, is an equity partner at the Tedesco Law Group, and has considerable

expertise in agency law, constitutional law, and other complex areas of law. Considering




7 – OPINION AND ORDER
Oldham’s qualifications, skill, experience, and the prevailing market rates of comparable

Portland-area attorneys, $325 per hour is a reasonable rate.

        Defendants contend that the reasonable hourly rate for Oldham’s work in this case has

already been decided—at $275 per hour—because the court’s prior order awarded attorney’s fees

at that rate. Defendants assert that, while some time has passed since that decision issued, the

legal issues have narrowed, and the administrative and appellate issues addressed are less

demanding than trying a case before a jury. ECF #160, at 2.

        Defendants provide no support for their contention that Oldham’s work in the

administrative and appellate proceedings, which attracted amicus briefs from both the ACLU and

OTLA, was less demanding and somehow deserves a lower hourly rate. Time is time—whether

speaking with a client, researching an issue, or trying a case to a jury. Further, this argument

discounts the fact that Oldham has gained six more years of experience since the court’s previous

order was issued. Thus, the requested $325 per hour is a reasonably hourly rate for Oldham’s

work in this litigation.

                2.         Number of Hours Worked

        Oldham seeks fees for 347.9 hours of work. Reply 9, ECF #161. While not the model of

clarity, Oldham’s records sufficiently document hours expended and establish entitlement to a

fee award. Hensley, 461 U.S. at 437.

        Defendants contend the records are inadequate because (1) the invoice and due dates are

inaccurate, (2) Oldham did not send plaintiff invoices, (3) the descriptions in some entries are

identical and the entries thus appear to be duplicative, (4) Oldham used different billing systems,

(5) there are hand-written notes and modifications to billing entries, (6) some records contain no

running totals, (7) it is unclear who performed the work, and (8) the records appear in are variety




8 – OPINION AND ORDER
of formats. Defs’ Response at 5-6. Defendants conclude that “[n]o client would ever pay a bill

so lacking in clarity.” Id. at 6. However true, that is not the relevant standard. None of these

objections pertain to Oldham’s substantive work.

       This was a contingency-fee case for an indigent prisoner; plaintiff was not billed for

Oldham’s work. As such, invoices and due dates are inapplicable. Moreover, the descriptions

for each entry contain the date the work was performed. Oldham was the only attorney to work

on this case, and she tracked her time contemporaneously throughout the litigation regardless of

where she was employed. Oldham Decl. ¶ 16. She used Quickbooks when employed at Crispin

Law Offices and then Excel at Tedesco Law Group until Tedesco adopted another billing

system. Oldham Reply Decl. ¶¶ 4-7. In preparing her fee petition, Oldham “scrutinized [her]

time records and zeroed out time claimed that related to stand-alone theories, was unsuccessful,

or that that did not advance the case or issues related to the recovery of fees in the case.”

Oldham Decl. ¶ 18. Oldham did this manually (with a pen) because she did not have access to

prior billing software and it would have been more time consuming to recreate the records.

Oldham Reply Decl. ¶ 3. Each entry contains the date, a short description of the work

completed, and the amount of time spent in six-minute (0.1 hour) increments. The records

contain billing entries for tasks pertinent to the case and in increments that are not excessive for

the tasks involved. As such, Oldham’s records sufficiently support an award of attorney’s fees.

       Moreover, Oldham originally sought fees for 288.80 hours of work before remittal, but

after considering the few substantive objections raised by defendants, struck an additional 44

hours of work that did not lead to successful outcomes from her request, and now seeks fees for

244.30 hours. Reply 7; Oldham Reply Decl. ¶ 8. For this reason, this court can confidently

conclude Oldham has exercised billing judgment in that she has made “a good faith effort to




9 – OPINION AND ORDER
exclude from a fee request hours that are excessive, redundant or otherwise unnecessary[.]”

Hensley, 461 U.S. at 424.

         Additionally, Oldham seeks compensation for 26.7 hours spent preparing her fee petition.

Oldham Decl. ¶ 28. About half of that briefing relates to the argument that the Oregon interest

rate should apply to the fee award—an unsuccessful theory. Thus, some reduction is necessary

to account for her limited success. However, about half of that discussion also relates to

defendants’ failure to calculate the federal interest rate correctly. Thus, only a 25% reduction of

these hours is appropriate. See Schwarz v. Sec’y of Health & Human Servs., 73 F.3d 895, 905

(9th Cir. 1995) (holding that resorting to a crude mathematical formula “to reduce the fee award

to account for limited success” is appropriate). A 25% reduction of 26.7 hours (6.67 hours)

results in a total of 20.3 hours to prepare the fee petition.

         For the reasons discussed above, plaintiff is entitled to attorney’s fees for 341.23 hours of

work. The lodestar is calculated by multiplying the number of hours worked by a reasonable

hourly rate of $325. Thus, the lodestar is $110,899.75.4

         The final question is whether either party has overcome the strong presumption that the

lodestar is sufficient, and if so, whether the court should enhance or reduce the lodestar amount.

Neither party argues that this is a rare or exceptional case where the lodestar should be modified.

See Van Gerwen, 214 F.3d at 1045. As such, the court finds that the lodestar is sufficient.

III.     Total Award

         Plaintiff is entitled to $110,899.75 in attorney’s fees and $1,522.61 in interest, for a total

award of $112,422.36.

///



4
    341.23hrs*$325/hr = $110,899.75.


10 – OPINION AND ORDER
                                           ORDER

       For the reasons set forth above, plaintiff’s Motion for Supplemental Award of Attorney’s

Fees and Award of Additional Interest (ECF #153) is granted in the amount of $112,422.36.

       IT IS SO ORDERED.

       DATED October 17, 2018.



                                                             /s/Youlee Yim You
                                                            Youlee Yim You
                                                            United States Magistrate Judge




11 – OPINION AND ORDER
